Citation Nr: 1616325	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1972 to September 1975 and from March 1978 to June 1980.

These matters come before the Board of Veteran's Appeals (Board) from an April 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in March 2015. At that time, the Board remanded the case for additional development. Unfortunately, for the reasons discussed below, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case for additional development in March 2015, as a result the Veteran was issued a supplemental statement of the case (SSOC) in June 2015.  The SSOC was mailed to a different address than that currently listed at the Veteran's address in VBMS and that which the Veteran listed on an envelope dated in May 2015.  The SSOC was returned as undeliverable..  Based on the foregoing, the Board finds that that the Veteran did not receive the AMC's June 2015 SSOC.  Therefore, a remand is necessary to send the Veteran a copy of the SSOC at the correct address 


Accordingly, the case is REMANDED for the following action:

1. Verify the correct address for the Veteran. 

2. Then resend the June 2015 SSOC to the Veteran's correct address.  The Veteran should be given an appropriate time to respond before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




